Allstate Life Insurance Company 3100 Sanders Road, Suite J5B Northbrook, IL 60062 Phone 847.402.9365Fax 847.326.7223 Email AFONTANA@allstate.com Angela K. Fontana Vice President, Secretary and General Counsel Insurance Operations November 7, 2014 To:Allstate Life Insurance Company Northbrook, IL 60062 From:Angela K. Fontana Vice President, Secretary and General Counsel Re:Form S-3 Registration Statement Under the Securities Act of 1933 File No. 333- Allstate® Choice Plus Annuity With reference to the Form S-3 Registration Statement filed by Allstate Life Insurance Company (the “Company”) with the Securities and Exchange Commission covering the Flexible Premium Deferred Annuity Contracts, known as The Allstate® Choice Plus Annuity (the “Contracts”) described therein, I have examined such documents and such law as I have considered necessary and appropriate, and on the basis of such examination, it is my opinion that as of November 7, 2014: 1) The Company is duly organized and existing under the laws of the State of Illinois and has been duly authorized to do business and to issue the Contracts by the Director of Insurance of the State of Illinois. 2) The securities registered by the above Registration Statement when issued will be valid, legal and binding obligations of the Company. I hereby consent to the filing of this opinion as an exhibit to the above referenced Registration Statement and to the use of my name under the caption “Legal Matters” in the prospectus constituting part of the Registration Statement. Sincerely, /s/ ANGELA K. FONTANA Angela K. Fontana Vice President, Secretary and General Counsel
